Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  129871                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  DOROTHY N. MALLORY,                                                                                  Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 129871
                                                                    COA: 262626
                                                                    WCAC: 04-000307
  MOKA CORPORATION,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 13, 2005
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REVERSE that portion of the Workers’ Compensation
  Appellate Commission decision affirming the magistrate’s finding of the specific loss of
  plaintiff’s left arm and hand, and we REMAND this case to the magistrate for
  reconsideration of plaintiff’s specific loss claim in light of Cain v Waste Management,
  Inc (After Remand), 472 Mich 236 (2005). If the magistrate should find that plaintiff did
  not demonstrate the specific loss of her left arm and hand, she shall also address whether
  plaintiff unreasonably refused offers of reasonable employment during all relevant
  periods, up to the time of hearing, when such offers were made—an issue the magistrate
  categorized as moot because of her original specific loss determination.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2006                      _________________________________________
           t0322                                                               Clerk